Exhibit 10.1

 

Execution Copy

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 9, 2012, by
and among Aastrom Biosciences, Inc., a Michigan corporation, (the “Company”),
and the investors listed on the Schedule of Purchasers attached hereto
(individually, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS:

 

A.            The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S. Securities
and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.            The Company has authorized (1) a new series of Series B-1
non-voting preferred stock, no par value per share (the “Series B-1 Preferred
Stock”), and (2) a new series of Series B-2 voting preferred stock, no par value
per share (the “Series B-2 Preferred Stock” and, together with the Series B-1
Preferred Stock, the “Series B Preferred Stock”), each having the respective
rights, preferences and privileges set forth in the Certificate of Designations,
to be filed prior to the Closing by the Company with the Department of Licensing
and Regulatory Affairs of the State of Michigan, in the form of Exhibit A hereto
(the “Certificate of Designations”), which Series B Preferred Stock shall be
convertible into the Company’s common stock, no par value per share (the “Common
Stock”).

 

C.            Each Purchaser wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, that number of shares of
Series B-1 Preferred Stock (the “Shares”) set forth opposite such Purchaser’s
name in column (3) on the Schedule of Purchasers attached hereto, for the
aggregate purchase price for all Purchasers of $40,001,000.00, (1) which Shares
are exchangeable for shares of the Series B-2 Preferred Stock (the “Exchange
Shares”) and (2) which Shares, the Exchange Shares and Dividend Shares (as
defined below) are convertible into shares of the Company’s Common Stock (as
converted, collectively, the “Conversion Shares”).

 

D.            The Shares shall accrue a cumulative dividend in accordance with
the terms of the Certificate of Designations, which (1) prior to the fifth
anniversary of the Closing shall and (2) after the fifth anniversary of the
Closing date may, at the option of the Company, be paid in shares of Series B-1
Preferred Stock (the “Dividend Shares”).

 

E.            Pursuant to this Agreement, the Company is granting to each
Purchaser an option to purchase additional equity securities proposed to be sold
and issued by the Company from time to time in one or more Additional Financings
(as defined below) (the “Additional Financing Shares”).

 

F.             Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which

 

--------------------------------------------------------------------------------


 

the Company has agreed to provide certain registration rights with respect to
the Registrable Securities (as defined in the Registration Rights Agreement)
under the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

G.            The Shares, the Exchange Shares, the Conversion Shares and the
Dividend Shares collectively are referred to herein as the “Securities”.

 

H.            Prior to the execution and delivery of this Agreement, the Company
and Continental Stock Transfer & Trust Company, as Rights Agent, have executed
and delivered an Amendment No. 1 to Shareholder Rights Agreement, in the form
attached hereto as Exhibit D (the “Rights Agreement Amendment”), pursuant to
which the Purchasers may acquire the Securities and the Additional Financing
Shares without making any Purchaser an Acquiring Person or resulting in a
Distribution Date (each as defined in the Shareholder Rights Agreement, dated as
of August 11, 2011, between the Company and the Rights Agent (the “Rights
Agreement”)).

 

NOW, THEREFORE, the Company and each Purchaser hereby agree as follows:

 

1.             PURCHASE AND SALE OF SHARES.

 

(a)           Purchase of Shares.  Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Purchaser, and each Purchaser severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), the number of
Shares set forth opposite such Purchaser’s name in column (3) on the Schedule of
Purchasers (the “Closing”).

 

(b)           Closing.  The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m., New York City time, on the date hereof (or such later date
as is mutually agreed to by the Company and each Purchaser) after satisfaction
(or waiver) of the conditions to the Closing set forth in Sections 6 and 7 below
at the offices of Goodwin Procter LLP, Exchange Place, 53 State Street, Boston,
MA 02109.

 

(c)           Purchase Price.  The aggregate purchase price for the Shares to be
purchased by each such Purchaser at the Closing (the “Purchase Price”) shall be
the amount set forth opposite each Purchaser’s name in column (4) of the
Schedule of Purchasers.  Each Purchaser shall pay $3,250.00 per share of
Series B-1 Preferred Stock to be purchased by such Purchaser at the Closing.

 

(d)           Form of Payment.  On the Closing Date, (i) each Purchaser shall
pay its Purchase Price to the Company for the Shares to be issued and sold to
such Purchaser at the Closing, by wire transfer of immediately available funds
in accordance with the Company’s written wire instructions and (ii) the Company
shall issue and deliver the applicable number of Shares to be sold by the
Company hereunder to each of the Purchasers.

 

2

--------------------------------------------------------------------------------


 

2.             PURCHASER’S REPRESENTATIONS AND WARRANTIES.  Each Purchaser,
severally and not jointly, represents and warrants with respect to only itself
to the Company that:

 

(a)           No Public Sale or Distribution.  Such Purchaser is (i) acquiring
the Shares and (ii) upon (A) exchange of the Shares for the Exchange Shares will
acquire the shares of Series B-2 Preferred Stock issuable upon the exchange,
(B) payment of the dividend pursuant to the terms of the Certificate of
Designations will acquire the shares of Series B-1 Preferred Stock, and (C)
conversion of the Shares, the Exchange Shares or the Dividend Shares will
acquire the Conversion Shares issuable upon conversion of the Shares, the
Exchange Shares or the Dividend Shares for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  Such Purchaser does not presently have any agreement or
understanding, directly or indirectly, with any person or entity to distribute
any of the Securities.

 

(b)           Accredited Investor Status.  Such Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

(c)           Reliance on Exemptions.  Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(d)           Information.  Such Purchaser has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
such Purchaser.  Such Purchaser has been afforded the opportunity to ask
questions of the Company.  Neither such materials, inquiries nor any other due
diligence investigations conducted by such Purchaser or its advisors, if any, or
its representatives shall modify, amend or affect the Company’s representations
and warranties contained hereon or such Purchaser’s right to rely on the
Company’s representations and warranties contained herein.  Such Purchaser
understands that its investment in the Securities involves a high degree of
risk.  Such Purchaser has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(e)           No Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f)            Transfer or Resale.  Such Purchaser understands that except as
provided in

 

3

--------------------------------------------------------------------------------


 

the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Purchaser shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such
Purchaser provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (as defined in Section 3(s)) through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
1933 Act) may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC thereunder; and (iii) neither the Company
nor any other Person is under any obligation to register the Securities under
the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  Notwithstanding the foregoing or any
other provision of this Agreement to the contrary, no registration statement or
opinion of counsel will be required for any transfer of the Securities by a
Purchaser to an affiliate of such Purchaser.

 

(g)           Legends.  Such Purchaser understands that the certificates or
other instruments representing the Shares, the Exchange Shares and the Dividend
Shares and, until such time as the resale of the Conversion Shares have been
registered under the 1933 Act as contemplated by the Registration Rights
Agreement, the stock certificates representing the Conversion Shares, except as
set forth below, shall bear any legend as required by the “blue sky” laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC (as defined below), unless otherwise required by state securities
laws, (i) such Securities are registered for resale under the 1933 Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company

 

4

--------------------------------------------------------------------------------


 

with an opinion of counsel, in a generally acceptable form, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act, or (iii) such
holder provides the Company with reasonable assurance that the Securities can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A.

 

(h)           Validity; Enforcement.  This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Purchaser and shall constitute the legal, valid and binding
obligations of such Purchaser enforceable against such Purchaser in accordance
with their respective terms, except (i) as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and (ii) to the extent the indemnification provisions contained in the
Registration Rights Agreement may be limited by applicable federal or state
securities laws.

 

(i)            No Conflicts.  The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which such Purchaser is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

(j)            Residency.  Such Purchaser is a resident of that jurisdiction
specified below its address on the Schedule of Purchasers.

 

(k)           Foreign Investors.  If the Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code), the Purchaser
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Securities or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Securities, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale, or transfer of the Securities.  The Purchaser’s subscription
and payment for and continued beneficial ownership of the Securities will not
violate any applicable securities or other laws of the Purchaser’s jurisdiction.

 

(l)            Certain Trading Activities.  The Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales (as defined
below) involving the Company’s securities) during the period

 

5

--------------------------------------------------------------------------------


 

commencing on January 1, 2012 and ending immediately prior to the execution of
this Agreement by such Purchaser.  “Short Sales” means all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Securities
Exchange Act of 1934, as amended (the “1934 Act”).

 

(m)          Source of Funds.  The Purchaser further represents and warrants to,
and covenants with, the Company that (i) the Purchaser is in compliance with
Executive Order 13224 and the regulations administered by the U.S. Department of
the Treasury (the “Treasury”) Office of Foreign Assets Control, (ii) the
Purchaser, its parents, subsidiaries, affiliated companies, officers, directors
and partners, and to the Purchaser’s knowledge, its shareholders, owners,
employees, and agents, are not on the List of Specially Designated Nationals and
Blocked Persons maintained by the Treasury and have not been designated by
Treasury as a financial institution of primary money laundering concern,
(iii) to the Purchaser’s knowledge after reasonable investigation, all of the
funds to be used to acquire the Securities are derived from legitimate sources
and are not the product of illegal activities, and (iv) the Purchaser is in
compliance in all material respects with all other applicable U.S. anti-money
laundering laws and regulations and has implemented, if applicable, an
anti-money laundering compliance program in accordance with the requirements of
the Bank Secrecy Act, as amended by the USA PATRIOT Act, Pub. L. 107-56.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Purchasers that:

 

(a)           Organization and Qualification.  Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest, and includes, without limitation, Aastrom
Biosciences, Ltd., Ireland and Aastrom Biosciences GmbH, Germany) are entities
duly organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted.  Each of the Company and its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. 
As used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, operations, results of operations,
prospects or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or on the transactions contemplated hereby and
the other Transaction Documents (as defined below) or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents or to consummate the transactions contemplated hereby and
thereby.

 

(b)           Authorization; Enforcement; Validity.

 

(i)            The Company has the requisite power and authority to enter into
and perform its obligations under this Agreement, the Certificate of
Designations, the

 

6

--------------------------------------------------------------------------------


 

Registration Rights Agreement, the Rights Agreement Amendment, the Transfer
Agent Instructions (as defined in Section 5(b)), and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof.  The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the filing of the Certificate of
Designations, the issuance of the Shares, the reservation for issuance and the
issuance of the Exchange Shares issuable upon exchange of the Shares, the
reservation for issuance and the issuance of the Conversion Shares issuable upon
conversion of the Shares or the Exchange Shares and the reservation for issuance
and the issuance of the Dividend Shares, have been duly authorized by the
Company’s Board of Directors and (other than (A) the filing with the SEC and
applicable state securities commissions of Form D and related filings, and
(B) the filing with the SEC of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement) no further filing,
consent, or authorization is required by the Company, its Board of Directors or
its shareholders.  Without limiting the foregoing, on or prior to the date
hereof, the Board of Directors of the Company has duly adopted resolutions
(W) approving the Transaction Documents and the transactions contemplated hereby
and thereby, (X) declaring the Transaction Documents the issuance and sale of
the Securities advisable, (Y) recommending the Proposal (as defined below) and
(Z) adopting the Certificate of Designations, and, as of the date hereof, such
resolutions have not been rescinded, modified or withdrawn in any way.  True and
complete copies of all resolutions of the Board of Directors reflecting such
actions have been previously provided to the Purchasers.

 

(ii)           This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except (i) as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and (ii) to the extent the indemnification provisions contained in the
Registration Rights Agreement may be limited by applicable federal or state
securities laws.

 

(c)           Governmental Consents.  No consent, approval, order, or
authorization of, or registration, qualification, declaration, or filing with,
any federal, state, or local governmental authority on the part of the Company
is required in connection with the offer, sale, or issuance of the Securities or
the consummation of any other transaction contemplated hereby, except for the
following: (1) the filing of the Certificate of Designations in the office of
the Department of Licensing and Regulatory Affairs of the State of Michigan,
which will be filed by the Company and be effective as an amendment to the
Articles of Incorporation prior to the Closing; (2) the compliance with other
applicable federal and state securities laws, including the filing with the SEC
and applicable state securities commissions of Form D and related filings, which
compliance will have occurred within the appropriate time periods therefor;
(3) the notification of the issuance and sale of the Securities to NASDAQ in
accordance with the NASDAQ Rule 4310(c)(17)(B); and (4) the filing with the SEC
of such reports under the Exchange Act as may be required in connection with
this Agreement and the transactions contemplated by this Agreement.

 

7

--------------------------------------------------------------------------------


 

(d)           Issuance of Securities.  The Securities are duly authorized and
are free from all taxes, liens and charges with respect to the issue thereof. 
As of the Closing, a number of shares of Series B-1 Preferred Stock shall have
been duly authorized and reserved for issuance which equals the maximum number
of shares of Series B-1 Preferred Stock issuable as Dividend Shares pursuant to
the terms of the Certificate of Designations.  As of the Closing, a number of
shares of Series B-2 Preferred Stock shall have been duly authorized and
reserved for issuance which equals the maximum number of shares of Series B-2
Preferred Stock issuable upon exchange of the Shares.  As of the Closing, a
number of shares of Common Stock shall have been duly authorized and reserved
for issuance which equals the maximum number of shares of Common Stock issuable
upon conversion of the Shares, the Exchange Shares or the Dividend Shares.  Upon
payment in accordance with the Certificate of Designations, the Dividend Shares
(including, without limitation, Dividend Shares accrued as Accelerated Dividends
(as defined the Certificate of Designations)) will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens
and charges with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Series B-1 Preferred Stock Stock.  Upon
exchange in accordance with the Certificate of Designations, the Exchange Shares
will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Series B-2 Preferred Stock. Upon conversion in accordance with the Certificate
of Designations, the Conversion Shares will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock.  The offer and issuance by the
Company of the Securities is exempt from registration under the 1933 Act and all
applicable state securities laws, and neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions.

 

(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Shares, and reservation for issuance and issuance of the
Exchange Shares, the Conversion Shares and the Dividend Shares) will not
(i) result in a violation of any articles of incorporation (including, without
limitation, the Articles of Incorporation), certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its
Subsidiaries, any Options (as defined below) or Convertible Securities (as
defined below) of the Company or any of its Subsidiaries, or the bylaws
(including, without limitation, the Bylaws) of the Company or any of its
Subsidiaries, (ii) result in a violation of the regulations and rules of The
Nasdaq Capital Market (the “Principal Market”)), (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including foreign, federal
and state securities laws) applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or (iv) conflict with, result in the breach or violation of, or
constitute, either by itself or upon notice or the passage of time or both, a
default under any material contract or agreement filed or required by the
Securities Exchange Act of 1934, as amended to be filed as an exhibit to the
reports thereunder by which the Company or any of its properties are bound,
except in the case of clauses (iii) and (iv) above, for any lien, charge,
security interest, encumbrance, conflict, breach, violation or default which
would not have a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

(f)            No General Solicitation; Agents’ Fees.  Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Purchaser or its investment advisor) relating to or
arising out of the transactions contemplated hereby.  The Company has not
engaged any placement agent or other agent other than McNicoll, Lewis & Vlak LLC
in connection with the sale of the Securities.

 

(g)           No Integrated Offering.  None of the Company, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable shareholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.  None of
the Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.

 

(h)           Application of Takeover Protections; Rights Agreement.  The
Company and its Board of Directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement
(including, without limitation, the Rights Agreement)) or other similar
anti-takeover provision under the Articles of Incorporation or the laws of the
jurisdiction of its formation which is or could become applicable to any
Purchaser as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and the
Additional Financing Shares and any Purchaser’s ownership of the Securities and
the Additional Financing Shares.  True and complete copies of all resolutions of
the Board of Directors reflecting such actions have been previously provided to
the Purchasers.  Except as set forth in the Certificate of Designations, no
provision of the Articles of Incorporation or the Bylaws of the Company would,
directly or indirectly, restrict or impair the ability of the Purchasers to
vote, or otherwise to exercise the rights of a shareholder with respect to, the
Securities.

 

(i)            SEC Documents; Financial Statements.  Except as disclosed in
Schedule 3(i), the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  The Company has delivered to
the Purchasers or their respective representatives true, correct and complete
copies of the SEC Documents not available on the EDGAR system.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement

 

9

--------------------------------------------------------------------------------


 

of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto.  Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise set forth in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Purchasers which is
not included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

(j)            Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company is as disclosed in the Articles of Incorporation
(as defined below). All of the outstanding shares of capital stock of the
Company have been, or upon issuance will be, validly issued and are fully paid
and nonassessable.  Except as disclosed in the SEC Documents: (i) none of the
Company’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company;
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any capital stock
of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional capital stock of the Company or any
of its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except pursuant
to the Registration Rights Agreement) and to the knowledge of the Company no
shareholder of the Company has entered into any agreement with respect to the
voting of equity securities of the Company; (vi) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or

 

10

--------------------------------------------------------------------------------


 

agreement; and (ix) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company’s or its Subsidiaries’ respective businesses and which, individually or
in the aggregate, are not material.  The Company has furnished or made available
to the Purchasers true, correct and complete copies of the Company’s Articles of
Incorporation, as amended and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).

 

(i)            No Material Adverse Effect.  Since November 8, 2011, no event or
circumstance has occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect other than
continued incurrence of operating losses incurred in the ordinary course of the
Company’s business.

 

(k)           No Restriction on Ability to Pay Dividends.  The Company is not
party to any contract, agreement, arrangement or other understanding, oral or
written, express or implied, and is not subject to any provision in its Articles
of Incorporation or Bylaws or other governing documents or resolutions of the
Board, that could restrict, limit, prohibit or prevent the Company’s ability to
pay dividends in full (whether payable as Dividend Shares or in cash) on the
Shares or the Exchange Shares in the amounts contemplated by the Certificate of
Designations.

 

(l)            Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Purchasers or their agents
or counsel with any information that constitutes material, nonpublic
information.  The Company understands and confirms that each of the Purchasers
will rely on the foregoing representations in effecting transactions in
securities of the Company.  All disclosure provided to the Purchasers regarding
the Company, or any of its Subsidiaries, their business and the transactions
contemplated hereby, including the Schedules to this Agreement, furnished by or
on behalf of the Company is true and correct in all material respects and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  Each
press release issued by the Company or any of its Subsidiaries during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  Except as contemplated by this Agreement, no event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

 

4.             COVENANTS.

 

(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

 

11

--------------------------------------------------------------------------------


 

(b)           Form D and Blue Sky.  The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D.  The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Purchasers at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification).  The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.

 

(c)           Reporting Status.  Until the date on which the Purchasers shall
have sold all the Conversion Shares and the Dividend Shares and none of the
Shares are outstanding (the “Reporting Period”), or such earlier date as a
Fundamental Change (as defined in the Certificate of Designations) shall occur,
the Company shall timely file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Company shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would permit such termination.

 

(d)           Listing.  The Company shall promptly secure the listing of all of
the Registrable Securities (as defined in the Registration Rights Agreement)
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents.  The Company
shall maintain the Common Stocks’ authorization for quotation on the Principal
Market.  Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the Principal Market.

 

(e)           Fees.   Each party to this Agreement shall bear its own expenses
in connection with the sale of the Securities to the Purchasers.

 

(f)            Reservation of Shares.  The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, (i) the maximum number of shares of Series B-2 Preferred Stock
issuable upon exchange of the Shares, (ii) the maximum number shares of Common
Stock issuable upon conversion of the Shares, the Exchange Shares or the
Dividend Shares, and (iii) the maximum number shares of Series B-1 Preferred
Stock issuable as Dividend Shares pursuant to the terms of the Certificate of
Designations.

 

(g)           Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

 

(h)           Shareholder Approval.

 

(i)            So long as any Securities remain outstanding, the Company shall
use its reasonable best efforts, in accordance with the applicable corporate law
of the State of Michigan and the Articles of Incorporation and Bylaws, to obtain
the approval of the

 

12

--------------------------------------------------------------------------------


 

shareholders of the Company to approve the Company’s issuance of all of the
Securities and Additional Financing Shares in accordance with applicable law and
the applicable rules and regulations of the Principal Market or any other U.S.
national or regional securities exchange on which the Common Stock is listed
(the “Proposal”), as soon as practicable after the Closing Date (the
“Shareholder Approval”) including: (A) duly calling, giving notice of, convening
and holding a meeting of the shareholders of the Company (the “First
Shareholders Meeting”) to be held as promptly as reasonably practicable, and in
any event not later than June 30, 2012, for the purpose of approving the
Proposal; (B) using its reasonable best efforts to solicit from its shareholders
proxies in favor of the approval of the Proposal and taking all other action
reasonably necessary or advisable to secure the Shareholder Approval; and (C) if
the Company does not obtain the Shareholder Approval at the First Shareholders
Meeting, calling a shareholders meeting to be held no later than the date that
is 9 months after the First Shareholders Meeting (the “Second Shareholders
Meeting”) for the purpose of obtaining the Shareholder Approval, and, if the
Company does not obtain the Shareholder Approval at the Second Shareholders
Meeting, if any, submitting the Proposal for approval at each annual meeting of
the Company’s shareholders held thereafter, in each case to seek the Shareholder
Approval, until the date on which the Shareholder Approval is obtained (each of
any such annual meeting, the First Shareholders Meeting and the Second
Shareholders Meeting being referred to as, a “Shareholders Meeting”).

 

(ii)           In connection with each Shareholders Meeting, the Company will
use its reasonable best efforts to (A) as promptly as reasonably practicable
before the date of such Shareholders Meeting (and in the case of the First
Shareholders Meeting, as promptly as reasonably practicable after the date of
this Agreement), prepare and file with the SEC a proxy statement (as it may be
amended or supplemented from time to time, a “Proxy Statement”) related to the
consideration of the Proposal at the Shareholders Meeting, (B) respond as
promptly as reasonably practicable to any comments received from the SEC with
respect to such filings and provide copies of such comments to one counsel
designated by the Controlling Purchaser (as defined in the Registration Rights
Agreement) (which will be Vinson & Elkins L.L.P. unless the Company is otherwise
notified in writing prior to the required delivery date (“Counsel”)) promptly
upon receipt and provide copies of proposed responses to Counsel at least three
Business Days (as defined below) prior to filing to allow Counsel the
opportunity to provide comments, (C) as promptly as reasonably practicable,
prepare and file any amendments or supplements necessary to be filed in response
to any SEC comments or as otherwise required by applicable laws, (D) as promptly
as reasonably practicable, distribute or otherwise make available to its
shareholders, in accordance with applicable law and the rules of the SEC, the
Proxy Statement and, as determined by the Company, all other customary proxy or
other materials for meetings such as the Shareholders Meeting, (E) to the extent
required by applicable laws or rules of the SEC, as promptly as reasonably
practicable prepare, file and distribute (or otherwise make available) to its
shareholders, in accordance with applicable law and the rules of the SEC, any
supplement or amendment to the Proxy Statement if any event shall occur which
requires such action at any time prior to the Shareholders Meeting, and
(F) otherwise comply in all material respects with all requirements of law and
rules of the SEC applicable to any Shareholders Meeting.  Each Purchaser shall
cooperate with the Company in connection with the preparation of the Proxy
Statement and any amendments or supplements thereto, including promptly
furnishing the Company, upon request, with any and all information as may be
required to be set forth in the Proxy Statement under applicable laws or
rules of the SEC.  The Company

 

13

--------------------------------------------------------------------------------


 

will provide to Counsel, at least three Business Days prior to filing with the
SEC, the Proxy Statement, or any amendments or supplements thereto, and shall
give reasonable consideration to any comments proposed by Counsel prior to
distributing (or otherwise making available) the Proxy Statement to its
shareholders.  The Proxy Statement shall include the recommendation of the Board
of Directors of the Company to approve the Proposal referred to in Section 3(b).

 

(iii)          If, at any time prior to a Shareholders Meeting, any information
relating to the Company or any of the Purchasers should be discovered by the
Company or any of the Purchasers which should be set forth in an amendment or
supplement to a Proxy Statement so that the Proxy Statement shall not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading, the party that discovers such information shall promptly notify the
other parties and, to the extent required by applicable law, the Company shall
use its reasonable best efforts to disseminate as promptly as reasonably
practicable in an appropriate manner in accordance with applicable law and the
rules of the SEC an appropriate amendment thereof or supplement thereto
describing such information to its shareholders.

 

(iv)          The Company hereby represents, warrants, covenants and agrees that
none of the information included or incorporated by reference in a Proxy
Statement shall, at the date it is first distributed or otherwise made available
to shareholders or at the time of the applicable Shareholders Meeting or at the
time of any amendment or supplement thereof, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading, except that no such
representation is made by the Company with respect to statements made or
incorporated by reference therein in reliance on, and in conformity with,
information supplied in writing by or on behalf of the Purchasers in connection
with the preparation of the Proxy Statement or any supplement or amendment
thereto expressly for inclusion therein.  The Proxy Statement or any supplement
or amendment thereto that is filed by the Company shall comply as to form in all
material respects with the requirements of the Exchange Act.

 

(v)           The Company’s obligations under this Section 4(h) shall not apply
following any date on which the rules of the Principal Market or any other U.S.
national or regional exchange on which the Common Stock is listed, or the staff
interpretations thereof, are changed such that no approval of the Company’s
shareholders is required for the Proposal under such rules; provided that the
Company has received, and delivered, or caused to be delivered, to each of the
Purchasers, a written opinion of outside counsel to the Company to such effect,
or the Principal Market or any other U.S. national or regional exchange on which
the Common Stock is listed has provided confirmation to such effect.

 

(i)            HSR Compliance.  The Company acknowledges that issuance of the
Securities and the Additional Financing Shares to a Purchaser may subject such
Purchaser to the filing requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”).  As such, the exchange of
the Shares for the Exchange Shares, the conversion of the Shares or the Exchange
Shares for the Conversion Shares, the issuance of the Dividend Shares and the
purchase of Additional Financing Shares may be subject to compliance by the

 

14

--------------------------------------------------------------------------------


 

Purchasers with all applicable filing requirements and the expiration of all
waiting periods under the HSR Act (the “HSR Act Restrictions”).  If, on or
before the expiration of any period of time for a Purchaser to exercise any
right or comply with any obligation with respect to the Securities or the
Additional Financing Shares under any Transaction Agreement or otherwise, such
Purchaser has notified the Company of its inability to exercise such right or
comply with such obligation prior to the expiration of such period because of
HSR Act Restrictions, such Purchaser shall be entitled to exercise such right or
comply with such obligation without waiver or breach of any Transaction
Agreement, notwithstanding the fact that the exercise of such right or
compliance with such obligation would occur after expiration of such period, so
long as Purchaser uses its reasonable best efforts to comply with the filing
requirements of the HSR Act (including its waiting periods) until such time as
Purchaser exercises such right or complies with such obligation.  The Company
will cooperate with each Purchaser in making all applicable filings under the
HSR Act; provided, however, that such Purchaser will pay all applicable filing
fees.

 

(j)            Shareholder Rights Agreement.  The Company hereby agrees that it
shall not amend or modify Sections 1(a), 1(c) or 3(a) of the Shareholder Rights
Agreement with respect to Eastern Capital Limited or its Affiliates or
Associates (each, as defined therein) without the written consent of the holders
of a majority of the then-outstanding Registrable Securities issued hereunder
then held by Eastern Capital Limited and its Affiliates and Associates.

 

5.             REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)           Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities, which for purposes of the Common Stock,
shall be the Company’s existing independent registrar and transfer agent) a
register for the Shares in which the Company shall record the name and address
of the Person in whose name the Shares have been issued (including the name and
address of each transferee), the number of Shares held by such Person, the
number of Exchange Shares issuable upon exchange of the Shares, the number of
Conversion Shares issuable upon conversion of the Shares, Exchange Shares, or
Dividend Shares, as applicable, and the number of Dividend Shares.  The Company
shall keep the register open and available at all times during reasonable
business hours for inspection of any Purchaser or its legal representatives.

 

(b)           Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Purchaser or
its respective nominee(s), for the Conversion Shares issuable upon conversion of
the Shares, the Exchange Shares or the Dividend Shares in such amounts as
specified from time to time by each Purchaser to the Company, including upon
conversion of the Shares, the Exchange Shares or the Dividend Shares in the form
of Exhibit C (the “Transfer Agent Instructions”).  The Company warrants that no
instruction other than the Transfer Agent Instructions referred to in this
Section 5(b), and stop transfer instructions to give effect to
Section 2(g) hereof, will be given by the Company to its transfer agent, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent

 

15

--------------------------------------------------------------------------------


 

provided in this Agreement and the other Transaction Documents.  If a Purchaser
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Purchaser to effect such sale, transfer or assignment.  In the
event that such sale, assignment or transfer involves Conversion Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to the
Purchaser, assignee or transferee, as the case may be, without any restrictive
legend.

 

6.             CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Shares to each
Purchaser at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Purchaser with prior
written notice thereof:

 

(i)            Such Purchaser shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.

 

(ii)           Such Purchaser and each other Purchaser shall have delivered to
the Company the Purchase Price for the Shares being purchased by such Purchaser
at the Closing by wire transfer of immediately available funds in accordance
with Section 1(d) hereof.

 

(iii)          The representations and warranties of such Purchaser shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and such Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

 

7.             CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.

 

The obligation of each Purchaser hereunder to purchase the Shares at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Purchaser’s
sole benefit and may be waived by such Purchaser at any time in its sole
discretion by providing the Company with prior written notice thereof:

 

(i)            The Company shall have duly executed and delivered to such
Purchaser (A) each of the Transaction Documents and (B) the Shares (in such
amounts as such Purchaser shall request), being purchased by such Purchaser at
the Closing pursuant to this Agreement in accordance with Section 1(d) hereof.

 

16

--------------------------------------------------------------------------------


 

(ii)           The Company shall have filed the Certificate of Designations with
the Department of Licensing and Regulatory Affairs of the State of Michigan, and
the Certificate of Designations shall have become effective as an amendment to
the Articles of Incorporation.

 

(iii)          The Company shall have delivered to such Purchaser a copy of the
Transfer Agent Instructions, in the form of Exhibit C attached hereto, which
instructions shall have been delivered to the Company’s transfer agent.

 

(iv)          The representations and warranties of the Company shall be true
and correct in all material respects (except for representations and warranties
that are qualified and limited by “material, “materiality,” “Material Adverse
Effect” or words of similar import which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.

 

(v)           The Common Stock (I) shall be designated for quotation or listed
on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

 

(vi)          The Company shall have obtained all governmental or regulatory
consents and approvals, if any, necessary for the sale of the Securities, except
for such consents and approvals as are contemplated to be obtained following the
Closing Date.

 

(vii)         Each of Goodwin Procter LLP and Dykema Gossett PLLC, counsels for
the Company, shall deliver to the Purchasers an opinion, dated as of the Closing
Date, in substantially the forms previously agreed to between the Purchaser and
the Company.

 

(viii)        The Chief Executive Officer and/or Chief Financial Officer of the
Company shall have delivered to the Purchasers at the Closing a certificate
certifying that the conditions specified in clauses (ii), (iv), (v) and (vi) of
this Section 7 have been fulfilled.

 

17

--------------------------------------------------------------------------------


 

8.             TERMINATION.  In the event that the Closing shall not have
occurred with respect to a Purchaser on or before five (5) Business Days from
the date hereof due to the Company’s or such Purchaser’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.  As used in this Agreement, “Business Day” means any day other than
(a) a Saturday, Sunday or federal holiday or (b) a day on which commercial banks
in New York, New York are authorized or required by law to be closed.

 

9.             PREEMPTIVE RIGHTS.

 

(i)            With respect to any Purchaser, in the event that, (a) such
Purchaser continues to own a number of Shares or Exchange Shares (including
shares of Common Stock issued upon conversion of the Shares or the Exchange
Shares) which is equal to or greater than ten percent (10%) of the number of
Shares purchased by such Purchaser pursuant to this Agreement and set forth
opposite such Purchaser’s name on the Schedule of Purchasers (such number of
Shares being subject to adjustment for stock splits, dividends, combinations,
recapitalizations, reclassifications and other similar events), and (b) the
Company proposes to sell and issue equity securities of the Company (an
“Additional Financing”), such Purchaser shall have the option to purchase, on
the same terms and conditions offered by the Company to the other purchasers of
such securities in such Additional Financing, up to that percentage of the
securities sold in such Additional Financing equal to (x) the number of shares
of Common Stock purchased by such Purchaser pursuant to this Agreement that are
held by such Purchaser immediately prior to the consummation of the Additional
Financing (calculated on an as-converted to Common Stock basis (whether or not
the Shares or Exchange Shares held by such Purchaser are then convertible) and
including, without limitation, such Purchaser’s Conversion Shares and Dividend
Shares) as compared to (y) the total number of shares of Common Stock
outstanding immediately prior to the consummation of the Additional Financing
(including all Conversion Shares and Dividend Shares) (such percentage being
such Purchaser’s “Additional Financing Pro Rata Amount”).

 

(ii)           Promptly after the Company determines to engage in an Additional
Financing, the Company shall deliver a written notice (the “Offer Notice”) to
the Purchasers stating (a) its bona fide intention to offer securities in an
Additional Financing, (b) the number of such securities to be offered, (c) the
price and terms, to the extent known, upon which it proposes to offer such
securities or borrow such funds, and (d) the anticipated closing date of the
Additional Financing.  The Company shall promptly notify each Purchaser of
(x) the determination of the price and terms upon which it proposes to offer
such securities, to the extent not set forth in the Offer Notice, and (y) any
material change in any of the information set forth in the Offer Notice or in
the price or other terms previously communicated to such Purchaser.

 

(iii)          No Purchaser may participate in an Additional Financing, in whole
or in part, unless it (a) delivers to the Company, on or prior to the date five
(5) Business Days after the date of delivery of the Offer Notice a written
notice of acceptance (an “Acceptance Notice”) providing a representation letter
certifying that such Purchaser is an accredited investor within the meaning of
Rule 501 under the Securities Act and indicating the portion of the

 

18

--------------------------------------------------------------------------------


 

Purchaser’s Additional Financing Pro Rata Amount that such Purchaser elects to
purchase and (b) deposits in a U.S. escrow account on terms mutually
satisfactory to the Company and the Purchaser the amount that the Purchaser
proposes to invest pursuant to the preemptive rights set forth in this Section 9
(the “Escrow Deposit”) concurrently with delivering an Acceptance Notice
indicating the amount or number of securities to be purchased by the Purchaser;
provided that, if the Company does not intend to sign the definitive
documentation for such Additional Financing within ten (10) Business Days of the
date such Acceptance Notice is due pursuant to clause (a) of this Section
9(iii), the Purchaser must make the Escrow Deposit no later than five
(5) Business Days after a request from the Company for the Purchaser to make
such Escrow Deposit.

 

(iv)          Any issuance of Exempted Securities (as defined below) shall not
be Additional Financings for purposes of this Section 9 and the Purchasers shall
have no rights hereunder with respect to the issuance of Exempted Securities. 
For purposes of this Agreement, “Exempted Securities” shall mean (A) shares of
Common Stock, Options or Convertible Securities issued as a dividend or
distribution on the Shares, (B) shares of Common Stock, Options or Convertible
Securities issued by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock or the Series B Preferred Stock,
(C) shares of Common Stock or Options representing up to an aggregate of twenty
percent (20%) of the fully-diluted capitalization of the Company (including as
outstanding all Securities whether or not then convertible into Common Stock) as
determined at the time of such issuance issued to employees or directors of, or
consultants or advisors to, the Company or any of its subsidiaries pursuant to a
plan, agreement or arrangement approved by the Board of Directors of the
Company, (D) shares of Common Stock or Convertible Securities actually issued
upon the exercise of Options or shares of Common Stock actually issued upon the
conversion or exchange of Convertible Securities, in each case provided such
issuance is pursuant to the terms of such Option or Convertible Security,
(E) shares of Common Stock, Options or Convertible Securities issued as payments
of interest on notes or other indebtedness of the Company, (F) shares of Common
Stock, Options or Convertible Securities issued to banks, equipment lessors or
other financial institutions, or to real property lessors, pursuant to a debt
financing, equipment leasing or real property leasing transaction approved by
the Board of Directors of the Company, (G) shares of Common Stock, Options or
Convertible Securities issued to suppliers or third party service providers in
connection with the provision of goods or services, including placement agents,
pursuant to transactions approved by the Board of Directors of the Company,
(H) shares of Common Stock, Options or Convertible Securities issued pursuant to
the acquisition of another corporation by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement, provided, that such issuances are approved by the Board of Directors
of the Company, (I) shares of Common Stock, Options or Convertible Securities
issued in connection with sponsored research, collaboration, technology license,
development, marketing or other similar agreements or strategic partnerships or
strategic collaborations approved by the Board of Directors of the Company,
(J) up to $20,300,000 of shares of Common Stock (subject to adjustment for stock
splits, dividends, combinations, recapitalizations, reclassifications and other
similar events with respect to such shares) issued in connection with that
certain At Market Issuance Sales Agreement, dated June 16, 2011, by and between
the Company and McNicoll, Lewis & Vlak LLC or (K) shares of Common Stock issued
in connection with that certain Shareholder Rights Agreement, dated as of
August 11, 2011, by and between the Company and Continental Stock Transfer &
Trust Company, as Rights Agent,

 

19

--------------------------------------------------------------------------------


 

as amended (the “Shareholder Rights Agreement”), provided, however, that the
total number of shares of Common Stock, Options or Convertible Securities, as
applicable, described by clauses (E), (F), (G), (I) and issued pursuant to a
joint venture agreement approved by the Board of the Directors of the Company
that shall be considered Exempted Securities shall not exceed 12,000,000 in the
aggregate (subject to adjustment for stock splits, dividends, combinations,
recapitalizations, reclassifications and other similar events with respect to
such shares).    For purposes of this Agreement, “Option” shall mean rights,
options or warrants to subscribe for, purchase or otherwise acquire Common Stock
or Convertible Securities. For purposes of this Agreement, “Convertible
Securities” shall mean any evidences of indebtedness, shares or other securities
directly or indirectly convertible into or exchangeable for Common Stock, but
excluding Options.

 

(v)                                 No Purchaser shall have any right to
purchase securities of the Company hereunder, and the Company shall have no
obligation to a Purchaser hereunder, if (1) the Company has used its reasonable
best efforts to ensure that the sale of such securities to such Purchaser will
not violate the Securities Act or the Exchange Act and, despite such efforts,
the Company reasonably determines in good faith that the sale of such securities
to such Purchaser cannot be made without the violation of the Securities Act or
the Exchange Act or (2) the Company reasonably determines in good faith that the
sale of such securities to such Purchaser cannot be made without requiring the
approval of the Company’s shareholders for a reason that is related to such
Purchaser (or to the Purchasers as a group) and is not related to the
participation of other participants in the Additional Financing, including,
without limitation, the application of the Nasdaq Marketplace Rules.

 

10.                               [INTENTIONALLY OMITTED].

 

11.                               INDEMNIFICATION.

 

The Company (as “Indemnitor”) hereby agrees to indemnify, pay and hold each
Purchaser, and each of the respective officers, directors, employees and
affiliates of each Purchaser (collectively, the “Indemnified Parties”) harmless
from and against any and all liabilities, costs, expenses, liabilities,
obligations, losses, damages (but excluding any consequential, punitive, special
or otherwise), penalties, actions, judgments, suits, claims and disbursements of
any kind or nature whatsoever (but including only the reasonable fees and
expenses of one counsel) which are actually incurred by or asserted against such
Indemnified Party, in any manner relating to or arising out of the breach of any
of the representations and warranties of the Company set forth in this Agreement
(the “Indemnified Liabilities”).  Each Indemnified Party shall give the
Indemnitor prompt written notice of any claim (but in no event later than 20
days after receipt of notice in writing of such asserted claim or the date the
Indemnified Party becomes aware of such claim) that might give rise to
Indemnified Liabilities setting forth a reasonable description of those elements
of such claim of which such Indemnified Party has knowledge; provided, that any
delay or failure to give such notice shall not affect the obligations of the
Indemnitor unless (and then solely to the extent) such Indemnitor is materially
prejudiced by such delay or failure.  The Indemnitor shall have the right at any
time during which such claim is pending to select counsel to defend and control
the defense thereof and settle any claims for which they are responsible for
indemnification hereunder (provided, that the Indemnitor will not settle any
such claim without (a) the appropriate Indemnified Party’s prior

 

20

--------------------------------------------------------------------------------


 

written consent, which consent shall not be unreasonably withheld or
(b) obtaining an unconditional release of the appropriate Indemnified Party from
all claims arising out of or in any way relating to the circumstances involving
such claim) so long as in any such event the Indemnitor shall have stated in a
writing delivered to the Indemnified Party that, as between the Indemnitor and
the Indemnified Party, the Indemnitor is responsible to the Indemnified Party
with respect to such claim to the extent and subject to the limitations set
forth herein; provided, that the Indemnitor shall not be entitled to control the
defense of any claim in the event that in the reasonable opinion of counsel for
the Indemnified Party there are one or more material defenses available to the
Indemnified Party which are not available to the Indemnitor; provided further,
that with respect to any claim as to which the Indemnified Party is controlling
the defense, the Indemnitor will not be liable to any Indemnified Party for any
settlement of any claim pursuant to this Section that is effected without the
Indemnitor’s prior written consent.  To the extent that the undertaking to
indemnify, pay and hold harmless set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Company
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Parties or any of them.  Notwithstanding
anything to the contrary in this Agreement or the other Transaction Documents,
the maximum aggregate liability of the Company for indemnification for
Indemnified Liabilities shall not exceed US$40,001,000.00 in the aggregate.

 

12.                               MISCELLANEOUS.

 

(a)                                 Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.

 

(b)                                 Arbitration.

 

(i)                                     Any dispute, controversy, or claim
arising out of, relating to, or in connection with this Agreement, or the
breach, termination, or validity thereof, shall be finally settled by
arbitration; provided, however, that any dispute, controversy, or claim arising
out of, relating to or in connection with the Rights Agreement Amendment or any
interpretation thereof, or the breach, termination or validity thereof, shall
not be settled by arbitration or subject to the provisions of this
Section 12(b).  The arbitration shall be conducted in accordance with the
Securities Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”), including the AAA’s Procedures for Large, Complex
Commercial Disputes, in effect at the time of the arbitration, except as they
may be modified herein or by mutual agreement of the parties.  The seat of the
arbitration shall be New York, New York, and it shall be conducted in the
English language.  The parties consent to the jurisdiction of the federal or
state courts in New York, New York for the limited purpose of enforcing this
agreement to arbitrate.  The arbitration and this clause shall be governed by
Title 9 (Arbitration) of the United States Code.

 

(ii)                                  The arbitration shall be conducted by
three arbitrators.  The claimant shall appoint an arbitrator in its request for
arbitration.  The respondent shall appoint an arbitrator within 20 days of the
receipt of the request for arbitration.  The two arbitrators shall

 

21

--------------------------------------------------------------------------------


 

appoint a third arbitrator, who shall act as chair of the tribunal, within 20
days after the appointment of the second arbitrator.  If any of the three
arbitrators is not appointed within the time prescribed above, then the AAA
shall appoint that arbitrator from its National Panel of Securities Arbitrators
or its Large, Complex Commercial Case Panel, not including any such members
affiliated with the securities industry.  The chair of the tribunal shall be a
citizen of the United States.

 

(iii)                               In addition to the authority conferred on
the arbitration tribunal by the Rules, the arbitration tribunal shall have the
authority to order such production of documents, generally consistent with the
discovery permitted under the Federal Rules of Civil Procedure, as may
reasonably be requested by either party or by the tribunal itself.  In addition,
either party may request a reasonable number of depositions of party witnesses.

 

(iv)                              The parties agree that the arbitration shall
be kept confidential and that the existence of the proceeding and any element of
it (including but not limited to any pleadings, briefs or other documents
submitted or exchanged, any testimony or other oral submissions, and any awards)
shall not be disclosed beyond the tribunal, the AAA, the parties, their counsel,
accountants and auditors, insurers and re-insurers, and any person necessary to
the conduct of the proceeding.  The confidentiality obligations shall not apply
(i) if disclosure is required by law, or in judicial or administrative
proceedings, or (ii) as far as disclosure is necessary to enforce the rights
arising out of the award.

 

(v)                                 The arbitration award shall be final and
binding on the parties.  Judgment upon the award may be entered by any court
having jurisdiction thereof or having jurisdiction over the relevant party or
its assets.

 

(vi)                              In order to facilitate the comprehensive
resolution of related disputes, and upon request of any party to the arbitration
proceeding, the arbitration tribunal may consolidate the arbitration proceeding
with any other arbitration proceeding involving any of the parties hereto
relating to this Agreement, the Master Custody Agreement or the ISDA Agreement. 
The arbitration tribunal shall not consolidate such arbitrations unless it
determines that (i) there are issues of fact or law common to the related
proceedings so that a consolidated proceeding would be more efficient than
separate proceedings, and (ii) no party would be prejudiced as a result of such
consolidation through undue delay or otherwise.  In the event of different
rulings on this question by the arbitration tribunal constituted hereunder, the
tribunal constituted under the Master Custody Agreement or the tribunal
constituted under the ISDA Agreement, the ruling of the arbitration tribunal
constituted hereunder shall control.

 

(c)                                  Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party; provided that a
facsimile signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.

 

(d)                                 Headings.  The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

22

--------------------------------------------------------------------------------


 

(e)                                  Severability.  If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable provision(s)
with a valid provision(s), the effect of which comes as close as possible to
that of the prohibited, invalid or unenforceable provision(s).

 

(f)                                   Entire Agreement; Amendments.  This
Agreement and the other Transaction Documents supersede all other prior oral or
written agreements between the Purchasers, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the other Transaction Documents and the instruments referenced
herein and therein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor any Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters. 
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the holders of at least a majority of the
aggregate number of Registrable Securities issued and issuable hereunder and
under the Shares, and any amendment to this Agreement made in conformity with
the provisions of this Section 12(f) shall be binding on all Purchasers and
holders of Securities, as applicable.  No such amendment shall be effective to
the extent that it applies to less than all of the holders of the applicable
Securities then outstanding.  No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents, holders of Shares.  The Company
has not, directly or indirectly, made any agreements with any Purchasers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents.

 

(g)                                  Notices.  Any notices, consents, waivers or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile or a .pdf via email (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) two Business Days after deposit with an overnight courier service, in
each case properly addressed to the party to receive the same.  The addresses
and facsimile numbers for such communications shall be:

 

If to the Company:

 

Aastrom Biosciences, Inc.
24 Frank Lloyd Wright Drive

 

23

--------------------------------------------------------------------------------


 

PO Box 376

Ann Arbor, MI 48106
Telephone:                                   (734) 418-4400

Facsimile:                                         (734)
Attention:                                         VP Finance or Chief Financial
Officer

 

With a copy (such copy not to constitute notice) to:

 

Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Telephone:                                   (617) 570-1000
Facsimile:                                         (617) 523-1231
Attention:                                         Mitchell S. Bloom, Esq.,
Danielle M. Lauzon, Esq.

 

If to a Purchaser, to its address and facsimile number set forth on the Schedule
of Purchasers, with copies (such copies not to constitute notice) to such
Purchaser’s representatives as set forth on the Schedule of Purchasers,

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(h)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including any purchasers of the Shares.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the holders of at least a majority of the
aggregate number of Registrable Securities issued and issuable hereunder, except
in connection with a Fundamental Change (as defined in the Certificate of
Designations).  The Purchasers shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Company;
provided, that this Agreement or any rights or obligations hereunder may be
assigned by a Purchaser to (i) an affiliate of a Purchaser (as defined in
Rule 12b-2 of the General Rules and Regulations under the Securities Exchange
Act of 1934, as amended) (a “Purchaser Affiliate”); (ii) an Immediate Family
Member of a Purchaser or a Purchaser Affiliate or custodian or trustee for the
benefit of a Purchaser or a Purchaser Affiliate or one or more of such
Purchaser’s or Purchaser Affiliate’s Immediate Family Members; or (iii) a
transferee pursuant to any transfer by such Purchaser for bona fide estate
planning purposes, either during such Purchaser’s lifetime or on death by gift,
will or intestate succession; provided, that within a reasonable time after such
transfer, the Company is furnished with written notice of the name and address
of such transferee and the shares with respect to which such rights are being

 

24

--------------------------------------------------------------------------------


 

transferred.  For purposes of this Agreement, an “Immediate Family Member” means
any parent, spouse, sibling, lineal descendant or lineal descendant of a spouse,
including any adoptive relationships.

 

(i)                                     No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(j)                                    Survival.  Unless this Agreement is
terminated under Section 8, the representations and warranties of the Company
and the Purchasers contained in Sections 2 and 3 shall survive the Closing for a
period of two (2) years thereafter, and the agreements and covenants set forth
in Sections 4, 5, 9, 10, 11 and 12 shall survive the Closing.  Each Purchaser
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.

 

(k)                                 Publicity.  On the date hereof, the Company
shall issue a press release substantially in the form of Exhibit E hereto. No
other written public release or written announcement concerning the purchase of
the Shares contemplated hereby shall be issued by any party without the prior
written consent of the other party (which consent shall not be unreasonably
withheld), except as such release or announcement may be required by law or the
rules or regulations of any securities exchange, in which case the party
required to make the release or announcement shall, to the extent reasonably
practicable, allow the other party reasonable time to comment on such release or
announcement in advance of such issuance.  The provisions of this
Section 12(k) shall not restrict the ability of a party to summarize or describe
the transactions contemplated by this Agreement in any prospectus or similar
offering document so long as the other party is provided a reasonable
opportunity to review such disclosure in advance.

 

(l)                                     Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(m)                             No Strict Construction.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.

 

(n)                                 Remedies.  Each Purchaser and each holder of
the Securities shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law.  Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.

 

25

--------------------------------------------------------------------------------


 

(o)                                 Payment Set Aside.  To the extent that the
Company makes a payment or payments to the Purchasers hereunder or pursuant to
any of the other Transaction Documents or the Purchasers enforce or exercise
their rights hereunder or thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, foreign, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

 

(p)                                 Aggregation of Shares.  All Shares, Exchange
Shares, Conversion Shares, Dividend Shares and Additional Financing Shares held
or acquired by a Purchaser, any Purchaser Affiliates and such Purchaser’s or
Purchaser Affiliate’s Immediate Family Members shall be aggregated together for
the purpose of determining the availability of any rights under this Agreement.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

COMPANY:

 

 

 

AASTROM BIOSCIENCES, INC.

 

 

 

 

 

By:

/s/ Tim M. Mayleben

 

 

Name:

Tim M. Mayleben

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

PURCHASERS:

 

 

 

EASTERN CAPITAL LIMITED

 

 

 

 

 

By:

/s/ Mark VanDevelde

 

 

Name:

Mark VanDevelde

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE OF PURCHASERS

 

(1)
Purchaser

 

(2)
Address and
Facsimile Number

 

(3)
Aggregate
Number of Shares

 

(4)
Aggregate
Purchase Price

 

(5)
Legal Representative’s
Address and Facsimile
Number

 

 

 

 

 

 

 

 

 

 

Eastern Capital
Limited, a Cayman
exempted company

 

Physical Address (For Courier)



89 Nexus Way,
3rd Floor, Suite #8303
Camana Bay
Grand Cayman
CAYMAN ISLANDS



Mailing Address
10 Market Street, #773
Camana Bay
Grand Cayman KY1-9006
CAYMAN ISLANDS

 

12,308

 

$

40,001,000.00

 

Vinson & Elkins L.L.P.
2801 Via Fortuna, Suite 100
Austin, Texas  78746
Attn: William R. Volk
Fax 512.236.3240

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A                                             Form of Certificate of
Designations

Exhibit B                                             Form of Registration
Rights Agreement

Exhibit C                                             Form of Transfer Agent
Instructions

Exhibit D                                             Rights Agreement Amendment

Exhibit E                                              Form of Press Release

 

--------------------------------------------------------------------------------